In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 18-1560V
                                          Filed: March 2, 2022

    * * * * * * * * * * * * *                       *    *
    KATHY CUMMINGS GILLIM,                               *       UNPUBLISHED
                                                         *
                   Petitioner,                           *       Voluntary Dismissal; Order Concluding
    v.                                                   *       Proceedings.
                                                         *
    SECRETARY OF HEALTH                                  *
    AND HUMAN SERVICES,                                  *
                                                         *
             Respondent.                                 *
    * * * * * * * * * * * * *                       *    *

Scott Rooney, Esq., Nemes Rooney P.C., Farmington Hills, MI for petitioner.
Camille Collett, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                               ORDER CONCLUDING PROCEEDINGS1

Roth, Special Master:

        On October 9, 2018, Kathy Cummings Gillim (“Ms. Gillim” or “petitioner”) filed a petition
for compensation in the National Vaccine Injury Compensation Program (“the Program”).2
Petitioner alleges that the DTaP vaccine she received on September 4, 2015 caused her to develop
Guillain-Barre Syndrome (“GBS”) and/or chronic inflammatory demyelinating polyneuropathy
(“CIDP”). See Petition, ECF No. 1.

         On March 2, 2022, respondent filed a Joint Stipulation of Dismissal. ECF No. 79.

       In light of the parties’ stipulation of dismissal pursuant to Vaccine Rule 21(a), this case is
dismissed without prejudice. Accordingly, this Order hereby notifies the Clerk of Court that

1
  Although this Order has been formally designated “unpublished,” it will nevertheless be posted on the Court of
Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Order will be available to anyone
with access to the internet. However, the parties may object to the Order’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Order will be available to the
public. Id.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat.
3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
proceedings “on the merits” of this petition are now concluded, but no judgment “on the merits”
should be entered by the Clerk’s office.

       IT IS SO ORDERED.

                                                   s/ Mindy Michaels Roth
                                                   Mindy Michaels Roth
                                                   Special Master




                                              2